Handcuffs do not necessarily an arrest make; but usually, they do.  Though there is a trend, at least in the federal circuits,1 to treat handcuffing as a temporary adjunct to aTerry investigation, we should tread lightly in extending that doctrine.
This unusual case defines the outer limits of that extension, the salient fact here being that, as stipulated by the defense in the motion to suppress, the defendant "looked young."  Thus, the officer had a reasonable suspicion for the continued investigation.  The handcuffing for the "officer's safety" is also a close question, but given that there was some testimony to support it, I would not reverse the trial judge's determination
Please Note:
The court has placed of record its own entry in this case on the date of the release of this Decision.
1 See, e.g., Houston v. Clark Co. Sheriff (C.A.6, 1999),174 F.3d 809, and numerous cases there cited.